Citation Nr: 0512378	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  00-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  The 
veteran has appealed to the Board.

On October 23, 2002, the Board, in part, denied service 
connection for a skin disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2003 order, the Court 
granted the parties' Joint Motion to vacate and remand the 
Board's October 2002, decision.  Pursuant to the actions 
requested in the Joint Motion, the issue was remanded to the 
Board for development and readjudication consistent with the 
directives contained therein.  

In current status the case returns to the Board following the 
completion of development made pursuant to its June 2004 
remand.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran currently has clusters of comedones and 
epidermal inclusion cysts characteristic of chloracne; this 
condition was initially diagnosed many years after service.

3.  Medical evidence is in relative equipoise as to whether 
the veteran's chloracne was caused by exposure to Agent 
Orange in service.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
chloracne was incurred as the result of exposure to Agent 
Orange in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In view of the favorable action in this case, any deviation 
in the execution of the VCAA requirements by the RO 
constitute harmless error, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

Available service personnel records reflect that the veteran 
served in Vietnam.  His service medical records are 
completely devoid of any complaints, findings, treatment or 
diagnoses with regard to any skin condition.  An August 1969 
medical history report shows that he denied any skin disease 
and the accompanying examination report noted his skin was 
evaluated as normal.  In September 1969, he signed a 
statement that his medical condition had not changed.

An October 1971 VA examination report, while not indicating 
any specific complaints, shows a diagnosis of acne vulgaris 
of the back.  A November 1971 rating decision denied service 
connection for acne vulgaris of the back.

A private physician, submitted treatment records dating from 
October 1985 to April 1992, which indicate that as early as 
1985, the veteran complained of a boil on his back, assessed 
as a draining abscess.  In March 1986, he was seen for 
numerous cysts over his back, one of which was infected.  The 
diagnosis was epidermal cysts with numerous comedones.  It 
was also noted that he had been exposed to Agent Orange in 
1968.  In May 1986, he was treated for epidermal cysts.

Treatment records dating from March 1997 to March 2000, from 
the veteran's private physician, reflect treatment for tinea 
corpora on the veteran's chest in November 1997.  In March 
2000, examination of his back revealed extensive sebaceous 
plugging on the back with some noninfected sebaceous 
inclusion cyst.  Examination of his chest was consistent with 
diagnosed tinea corpora.

In two March 2000 letters from the veteran's private treating 
physician, stated that he evaluated the veteran for acneiform 
eruption on his back and that he had been exposed to Agent 
Orange while serving in Vietnam.  The diagnosis was 
chloracne.  In the second letter, the doctor stated that the 
chloracne was associated with Agent Orange exposure.

In an April 2000 letter, a private physician indicated that 
the veteran was exposed to Agent Orange in Vietnam in 1967 
and had suffered chronically with chloracne since returning 
from Vietnam.  He opined that it was possible that the 
chloracne "may have been induced by the patient's previous 
military related Agent Orange exposure."

In a May 2000 VA report of contact from a military records 
specialist, it was revealed that the veteran's claims folder 
was reviewed to ascertain whether the veteran had Vietnam 
service. The evidence led the specialist to conclude that it 
was reasonable to assume that the veteran had service in 
Vietnam from May 2, 1967 to November 14, 1968.

In an August 2000 letter, a third private physician related 
that she had been retired for over sixteen years and most of 
her medical records were destroyed twelve years after her 
retirement.  She stated that she probably did treat the 
veteran for the illnesses he remembered which included 
several "boils" from 1970 to 1974.

In September 2000, the veteran submitted nine personal 
statements from relatives and friends, most of who knew him 
prior to his service and saw him shortly after his return.  
Most of the statements indicate that the veteran did not have 
an acne condition on his back prior to service, but he 
returned home from Vietnam with a skin condition on his back, 
often characterized as "boils."  One statement specifically 
indicated that the party first saw the veteran's boils on his 
back in June 1970.

During an April 2001 VA Agent Orange examination, the veteran 
stated that he was initially seen by his family physician in 
1969 for a rash on his back and chest and a dermatologist saw 
him in 1993 and diagnosed chloracne.  Examination of his skin 
revealed pitting acne on his shoulders, upper back down to 
the buttocks and also on his left chest.  The diagnosis was 
acne on the chest and back.

A June 2001 VA examination report noted the veteran's history 
of inservice exposure to Agent Orange and subsequent 
development of multiple abscesses and cysts, about one year 
after his return to the United States.  Objectively, the 
veteran appeared to have a form of cystic acne.  A 
dermatology consultation was arranged for confirmation.  The 
examiner noted that, according to a VA dermatologist at the 
VAMC in Providence, Rhode Island, chloracne was a very rare 
disease.

In an August 2001 telderm consultation addendum, a 
dermatologist assessed comedones/epidermal inclusion cysts.  
In a January 2002 memorandum clarifying the June 2001 
examination, the examiner indicated that the veteran's claims 
file was reviewed and that he did not have chloracne or any 
other acneform disease consistent with chloracne, but rather 
cystic acne/acne vulgaris.

A March 2002 teledermatology addendum from Providence VAMC 
stated that the veteran's history, as well as images taken by 
the Togus VAMC were reviewed.  The images showed numerous 
comedones, scars and epidermal cysts primarily affecting the 
back.  The assessment was acne that was primarily comedonal 
at the time with epidermal inclusion cysts.  The examiner 
opined that it was possible that exposure to Agent Orange 
thirty years before could have worsened the veteran's 
condition at that time, but that the current clinical 
appearance was not specific for chloracne.

During his July 2002 videoconference hearing before the 
undersigned Board Member, the veteran testified that he 
served in Vietnam as a lineman, running cable lines for 
telephones.  He was stationed in "Long Bihn" approximately 
20 to 35 miles from Saigon towards the Cambodian border.  He 
recalled herbicides being sprayed on the surrounding jungle 
primarily by planes at least once a week.  He had no skin 
problems before his service in Vietnam and started getting 
painful boils after he got out of service.  He testified that 
he first sought treatment in the early 1970s.  In the last 
ten to fifteen years, he felt his skin condition had 
improved.  His private physicians have indicated that it was 
possible that his chloracne may have been induced by his 
exposure to Agent Orange.

In an August 2002 letter a private physician opined that the 
veteran's clinical findings were consistent with a diagnosis 
of chloracne, and was well known to be a result of dioxin 
present in substances such as Agent Orange.  It was a 
clinical diagnosis with no specific laboratory work-up.

During VA examination in September 2004, the examiner noted 
the veteran's history of service in Vietnam including his 
exposure to herbicides during that time.  The veteran 
reported that while in Vietnam he developed dense clusters of 
comedones around the eyes.  Theses comedones began to 
disappear and cleared five to six years ago.  He later 
developed comedones and epidermal inclusion cysts on his 
back, which are still present.  The examiner noted that the 
veteran's developing dense clusters of comedones lateral to 
the eyes was unusual for acne vulgaris, as well as for most 
other types of acne, except those related to direct contact 
with cosmetic and other oily or greasy substances and those 
seen in Favre-Racouchot syndrome, as seen in elderly people.  

The dermatologist noted that clusters of comedones were 
characteristic of chloracne, and concluded that it was likely 
that the current comedones and epidermal inclusion cysts on 
the back (which are of a similar pathophysiology as 
comedones) are, in the veteran at least, related to herbicide 
exposure.  The diagnosis was probable chloracne.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2004).  In addition, the United 
States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

With regard to the claim of entitlement to service connection 
for chloracne on a presumptive service basis, the Board 
acknowledges at the outset that the veteran served in Vietnam 
and, as such, his in-service exposure to herbicides is 
presumed.  The Board also acknowledges that the veteran is 
currently diagnosed with chloracne secondary to Agent Orange 
exposure.  However, a detailed review of the objective 
medical evidence of record on this claim indicates that the 
veteran was first diagnosed with chloracne many years after 
the date of his last known in-service exposure to herbicides 
in November 1968 (the last known date he was in Vietnam).  
Because the veteran was not diagnosed with chloracne 
secondary to Agent Orange exposure within one year of the 
last date he was exposed to herbicides (in this case, by 
November 1969), presumptive service connection for chloracne, 
including based on exposure to herbicides, has not been 
established.  See 38 C.F.R. § 3.307(a)(6)(ii) (2004).

Notwithstanding the fact that the veteran does not meet the 
above requirements, which would entitle him to presumptive 
service connection, he is not entirely precluded from 
establishing service connection for his chloracne by way of 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d at 1042 (Proof of direct service connection thus entails 
proof that exposure during service caused the malady that 
appears many years later).  In this regard, the Board 
observes that while the evidence of record supports a finding 
that the veteran suffers from a skin disorder characteristic 
of chloracne, the evidence is in equipoise as to the direct 
cause of the condition.

As noted at the onset, the veteran contends that his 
condition manifested as the result of exposure to Agent 
Orange during his period of active military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (while 
the veteran is competent to describe the symptoms and events 
he experienced during service, he is not competent to proffer 
a medical diagnosis or a medical opinion regarding etiology).  
In accordance with the newly enacted paragraph (f) of 38 
U.S.C. § 1116, the veteran is presumed to have been exposed 
to Agent Orange due to his service in the Republic of 
Vietnam.  

There are several opinions from the veteran's treating 
physicians indicating a causal relationship existed between 
the veteran's exposure to Agent Orange in service and the 
skin condition diagnosed as chloracne.  Despite these 
opinions, the evidentiary record discloses that several VA 
examining physicians remained, after extensive medical 
evaluation of the veteran, uncertain as to whether the 
veteran actually had chloracne.  Notably, the VA examiner in 
January 2002 concluded the veteran did not have chloracne or 
any other acneform disease consistent with chloracne, but 
rather cystic acne/acne vulgaris.  A VA examiner in March 
2002 opined that although it was possible that exposure to 
Agent Orange thirty years before could have worsened the 
veteran's condition at that time, the current clinical 
appearance was not specific for chloracne.

In September 2004, the veteran was referred to VA examination 
for the specific purpose of obtaining a medical opinion as to 
whether or not his skin disorder could be related to toxic 
exposure.  In rendering his opinion, the physician took into 
consideration the veteran's previous medical history, the 
extensive medical evaluations, and the veteran's history of 
Agent Orange exposure during his Vietnam service.  The 
examiner concluded that the veteran's condition was 
characteristic of chloracne and likely related to Agent 
Orange exposure. 

Given the veteran's presumed exposure to Agent Orange in 
service, and the recent 2004 opinion, the evidentiary record 
is in equipoise regarding an existing relationship between 
the veteran's current chloracne and exposure to Agent Orange 
in service.  Thus, the Board determines that 38 C.F.R. § 
3.102 is for application in this instant case.  Under 38 
C.F.R. § 3.102, when a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the veteran.  A 
reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, in resolving all reasonable doubt in favor of the 
veteran, the Board determines that the veteran's current 
chloracne, was caused as the result of his exposure to Agent 
Orange in service.  Accordingly, entitlement to service 
connection for chloracne is warranted.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Entitlement to service connection for chloracne is granted.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


